Citation Nr: 0818881	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.  The issue before the 
Board today was remanded in February 2007 for further 
procedural development.  This was accomplished, and the Board 
concludes that it may proceed with a decision at this time.

The issue of entitlement to an initial disability rating in 
excess of 50 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1979 RO rating decision denied service 
connection for a nervous condition.  The veteran appealed 
this decision, and in a June 1981 Board decision, the Board 
denied service connection for a nervous disorder.  The 
veteran did not appeal the Board's June 1981 denial.

2.  Neither a formal nor informal claim of entitlement to 
service connection for PTSD was received prior to May 18, 
2004.


CONCLUSIONS OF LAW

1.  The June 1981 Board decision subsumed the August 1979 RO 
rating decision; the June 1981 Board decision is final.  
38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. 
§§ 20.1100, 20.1104 (2007).

2.  The requirements for an effective date prior to May 18, 
2004, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.157, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims folder, the Board finds 
that a February 2007 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  The  February 2007 letter also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The February 2007 letter provided this notice to 
the veteran.  

The Board notes that the February 2007 letter was sent to the 
veteran after the October 2004 rating decision which granted 
service connection for PTSD and assigned an effective date of 
May 18, 2004.  However, to the extent that the notice was not 
given prior to the initial adjudication of the veteran's 
claim in accordance with Pelegrini II, the Board finds that 
any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice provided to 
the veteran in February 2007 fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a March 2008 supplemental statement of the 
case was provided to the veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim.  
38 U.S.C.A. § 5103A.  In this regard, it appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  He has not identified 
any outstanding evidence (that has not been sought by VA) 
which could be used to support the issue of entitlement to an 
effective date prior to November 28, 1997 for a grant of 
TDIU.  Although the veteran requested that VA obtain VA 
treatment records from the 1970s, the Board finds that these 
records are not pertinent to the current claim on appeal as 
there is no indication that the veteran has been previously 
denied service connection for PTSD or that he filed a claim 
for PTSD prior to May 18, 2004.  See 38 C.F.R. § 3.157 (2007) 
(a report of treatment, examination or hospitalization may be 
accepted as an informal claim for increase or to reopen or as 
a claim when a claim specifying the benefit sought is 
received within one year from the date of such treatment, 
examination or hospitalization).

Given the nature of the earlier effective date issue in this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.



Analysis

The veteran is service-connected for PTSD, evaluated as 50 
percent disabling, effective May 18, 2004.  He contends that 
he is entitled to an effective date prior to May 18, 2004, 
because he has had PTSD since the 1970s.  The veteran noted 
that he was previously denied service connection for a 
"nervous disorder," which he now contends was PTSD.  See VA 
Form 9 received in April 2005.

Under 38 C.F.R. § 3.400(b)(2)(i) (2007), the effective date 
for a grant of compensation, to include direct service 
connection, will be the day following separation from active 
service, or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  Unless specifically 
provided, the effective date will be assigned on the basis of 
the facts as found.  38 C.F.R. § 3.400(a) (2007).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  In the present case, the veteran does not 
contend that he filed a claim or application for benefits for 
PTSD prior to the claim received May 18, 2004, and since such 
claim was filed more than one year after service separation 
and there was no treatment, examination or hospitalization 
for PTSD during the year prior thereto, the earliest 
effective date possible is the date of receipt of the claim.  
See 38 C.F.R. §§ 3.157, 3.400.  

The Board is sympathetic to the veteran's assertion that his 
claim for service connection for a "nervous disorder" was 
essentially a claim for PTSD.  However, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit), held in 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) that a 
newly diagnosed disorder, whether or not medically related to 
a previously diagnosed disorder, cannot be the same claim 
when it has not been previously considered.  See also Boggs 
v. Peake, 520 F.3d 1330 (2008).  The Board notes that the 
disabilities at issue in Ephraim were depressive neurosis and 
PTSD.  Id.  In the absence of competent medical evidence 
indicating that the veteran's previously diagnosed nervous 
disorder, described as "chronic anxiety" and "self-
destructive type of neuroses," was in fact more properly 
diagnosed as PTSD, the veteran's May 2004 claim for PTSD was 
distinct and separate from his previously disallowed claim 
for a nervous disorder.  See Boggs, supra.  See also Letter 
from Dr. Hall dated August 3, 1979; Letter from Dr. Spillman 
dated July 3, 1979.  

Regardless, the veteran's claim of entitlement to service 
connection for a nervous disorder was adjudicated and denied 
first by an August 1979 RO rating decision, and then by a 
June 1981 Board decision.  The June 1981 Board denial 
subsumed the August 1979 RO rating denial as the final 
decision.  See 38 C.F.R. § 20.1104 (2007).  An unappealed 
decision of the Board becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error (CUE).  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400 (2007).  

In sum, the first evidence of a claim, informal or formal, 
for service connection for PTSD was the statement received at 
the RO on May 18, 2004.  Thus, when the evidence in this case 
is considered under the laws and regulations set forth above, 
the Board finds that May 18, 2004, is the correct date for 
the grant of service connection for PTSD.


ORDER

Entitlement to an effective date earlier than May 18, 2004, 
for the grant of service connection for PTSD is denied.


REMAND

With regard to the veteran's claim of entitlement to an 
initial disability rating in excess of 50 percent for PTSD, 
the veteran's October 2004 statement, in the second paragraph 
on page 2, expresses disagreement regarding the disability 
rating assigned in the October 2004 rating decision.  38 
C.F.R. § 20.201 (2007).  Therefore, the Board finds that the 
veteran has filed a timely notice of disagreement.  The Court 
has now made it clear that the proper course of action when a 
timely notice of disagreement has been filed is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to this 
issue.  38 C.F.R. § 19.26 (2007).  The veteran will then have 
the opportunity to file a timely substantive appeal if he 
wishes to complete an appeal as to the issue of entitlement 
to an initial disability rating in excess of 50 percent for 
PTSD.

Accordingly, the case is REMANDED for the following action:

Provide the veteran and his representative 
a statement of the case as to the issue of 
entitlement to an initial disability 
rating in excess of 50 percent for PTSD.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


